

Exhibit 10.2


EMPLOYEE RESTRICTED STOCK AWARD AGREEMENT


THIS EMPLOYEE RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) entered into as
of the date of the grant (the “Grant Date”) between The Meet Group, Inc. (the
“Company”) and the employee of the Company and or a Subsidiary accepting an
award hereunder (the “Grantee”).


WHEREAS, the Company has adopted the 2018 Omnibus Incentive Plan (the “Plan”);


WHEREAS, pursuant to the Plan, it has been determined that in order to enhance
the ability of the Company and its Subsidiaries to attract and retain qualified
employees, consultants and directors, the Company has granted the Grantee shares
of common stock of the Company, subject to certain restrictions set forth
herein; and


WHEREAS, all capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the Plan.


NOW THEREFORE, in consideration of the mutual covenants and promises hereafter
set forth and for other good and valuable consideration, receipt of which is
acknowledged, the parties hereto agree as follows:


1.    Grant of Restricted Shares. The Company irrevocably granted to the
Grantee, as a matter of separate agreement and not in lieu of salary or other
compensation for services, shares of authorized but unissued or treasury common
stock of the Company on the terms and conditions herein set forth (the
“Restricted Stock”). The Grantee acknowledges receipt of a copy of the Plan.


2.    Vesting.


(a)    The Restricted Stock shall vest in three equal annual increments on the
first three anniversaries of the Grant Date, subject to the Grantee’s continued
employment with the Company and its Subsidiaries on each applicable vesting
date. The vesting of the shares of Restricted Stock shall be cumulative, but
shall not exceed 100% of the shares of Restricted Stock. If the foregoing
schedule would produce fractional shares, the number of shares that vest on the
first two vesting dates shall be rounded down to the nearest whole share and the
fractional shares shall be accumulated and vest on the last vesting date. The
period during which the Restricted Stock has not yet vested hereunder shall be
referred to as the “Vesting Period.”


(b)    Notwithstanding any other provision of this Agreement, during the Vesting
Period, the Restricted Stock shall be immediately and unconditionally forfeited
and revert to the Company, without any action required by the Grantee or the
Company in the event any of the following events occur:




1

--------------------------------------------------------------------------------




(1)    The Grantee is dismissed as an employee of the Company and its
Subsidiaries based upon fraud, theft, or dishonesty, which is reflected in a
written or electronic notice given to the Grantee;


(2)    The Grantee purchases or sells securities of the Company in violation of
the Company’s insider trading guidelines then in effect, if any;


(3)    The Grantee breaches any duty of confidentiality including that required
by the Company’s insider trading guidelines then in effect, if any;


(4)    The Grantee fails to assign any invention, technology, or related
intellectual property rights to the Company within 30 days after the Company’s
written request for such assignment, if such assignment is a condition of any
agreement between the Company and the Grantee; or


        (5)     The Grantee breaches any non-solicitation or non-competition
covenant by which the Grantee is bound, pursuant to the Employee Confidential
Information and Invention Assignment Agreement or otherwise.


(c) Notwithstanding the foregoing provisions of this Section 2, upon cessation
of the Grantee’s employment with the Company and its Subsidiaries under any
circumstances, including, without limitation, the Grantee’s resignation, death
or disability, or termination of employment by the Company or a Subsidiary, the
Restricted Stock shall be immediately and unconditionally forfeited and revert
to the Company, without any action required by the Grantee or the Company, to
the extent that the Vesting Period has not ended in accordance with Section 2(a)
as of the date of such cessation of employment with the Company and its
Subsidiaries. Shares of Restricted Stock that do not become vested pursuant to
Section 2(a) shall be forfeited and the Grantee shall cease to have any rights
of a stockholder with respect to such forfeited shares as of the date of the
Grantee’s termination of employment.


3.    Voting and Dividends. The Grantee shall not have any voting rights of a
stockholder with respect to the Restricted Stock for record dates occurring
during the Vesting Period. The Grantee shall have all dividend rights, if
applicable, of a stockholder with respect to the Restricted Stock for record
dates occurring on or after the date of this Agreement and prior to the date any
such shares of Restricted Stock are forfeited in accordance with this Agreement,
except that (a) any dividends paid or made with respect to the Restricted Stock
in the form of shares of common stock or other property shall, during the
Vesting Period, be subject to the same restrictions (including, without
limitation, the Vesting Period) as the Restricted Stock and otherwise considered
to be such Restricted Stock for all purposes hereunder and (b) any cash
dividends paid or made with respect to the Restricted Stock shall be accumulated
and reflected in a book entry account and shall vest and be paid when the
underlying share of Restricted Stock vest.


4.    Issuance of Certificates. Stock certificates representing the Restricted
Stock may be issued by the Company and held in escrow by the Company until the
Restricted Stock vests, the Company may hold non-certificated shares until the
Restricted Stock vests, or the Company may register the shares by book-entry.
The obligation of the Company to deliver shares upon the vesting


2

--------------------------------------------------------------------------------




of the Restricted Stock shall be subject to all applicable laws, rules, and
regulations and such approvals by governmental agencies as may be deemed
appropriately to comply with relevant securities laws and regulations.


5.    Value upon Disposition of Certain Shares; Forfeiture. Upon occurrence of
any of the events specified in Section 2(b) of this Agreement (the “Event Date”)
and during the one-year period following the Event Date, the Committee may in
its discretion require the Grantee to return to the Company any common stock
received pursuant to this award. If the common stock has been disposed of by
Grantee during the one-year period following the Event Date, then the Company
may require the Grantee to pay to the Company the economic value of the common
stock as of the date of disposition. In addition, Section 13.5 of the Plan is
hereby incorporated by reference into this Agreement and the provisions thereof
shall apply to this grant of Restricted Stock. Grantee agrees that Grantee will
be subject to any compensation, clawback and recoupment policies that may be
applicable to Grantee as an employee of the Company or a Subsidiary, as in
effect from time to time and as approved by the Board of Directors or a duly
authorized committee thereof, whether or not approved before or after the Grant
Date.


6.    Adjustment Provisions. The Restricted Stock granted hereunder may be
adjusted in accordance with Section 12.2 of the Plan.


7.     Reservation of Right to Terminate Relationship. Nothing contained in this
Agreement shall restrict the right of the Company and its Subsidiaries to
terminate the relationship of the Grantee at any time, with or without cause.
The termination of the relationship of the Grantee by the Company and its
Subsidiaries, regardless of the reason therefor, shall have the results provided
for in Sections 2 and 5 of this Agreement.    


8.     Transfer. During the Vesting Period, the Restricted Stock granted hereby
may not be sold, assigned, pledged, exchanged, hypothecated or otherwise
transferred, encumbered or disposed of. Any such attempted sale, assignment,
pledge, exchange, hypothecation, transfer, encumbrance or disposition in
violation of this Agreement shall be void and the Company shall not be bound
thereby.     
9.    Withholding. The Grantee shall be required to pay to the Company or a
Subsidiary, or make other arrangements satisfactory to the Company or a
Subsidiary to provide for the payment of, any federal, state, local or other
taxes that the Company or a Subsidiary is required to withhold with respect to
the grant or vesting of the Restricted Stock. The Company or a Subsidiary shall
have the right to withhold from wages or other amounts otherwise payable to the
Grantee such withholding taxes as may be required by law. The Committee may
permit or require the Grantee to satisfy any tax withholding obligation of the
Company and its Subsidiaries with respect to the Restricted Stock by having
shares withheld, in accordance with the procedures established by the Committee.
Unless the Committee determines otherwise, the share withholding amount shall
not exceed the Grantee’s minimum applicable tax withholding amount.


10.    Section 83(b) Election. The Grantee hereby acknowledges that the Grantee
has been informed that, with respect to the Restricted Stock, the Grantee may
file an election with the Internal Revenue Service, within 30 days of the
effective date of this Agreement, electing pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, (the “Code”) to be taxed currently on
any


3

--------------------------------------------------------------------------------




difference between the purchase price of the Restricted Stock and the fair
market value of the underlying Shares on the Grant Date. Absent such an
election, taxable income will be measured and recognized by the Grantee at the
time or times at which the forfeiture restrictions on the Restricted Stock
lapse. The Grantee is strongly encouraged to seek the advice of his own tax
consultants in connection with the issuance of the Restricted Stock and the
advisability of filing of the election under Section 83(b) of the Code. A form
of Election under Section 83(b) may be obtained from the Company’s Director of
Human Resources.


THE GRANTEE ACKNOWLEDGES THAT IT IS NOT THE COMPANY’S, BUT RATHER THE GRANTEE’S,
SOLE RESPONSIBILITY TO FILE THE ELECTION UNDER SECTION 83(b) TIMELY.


11.     Parties Bound by Plan. This Restricted Stock award is subject to the
terms of the Plan. The Plan and each determination, interpretation or other
action made or taken pursuant to the provisions of the Plan shall be final and
shall be binding and conclusive for all purposes on the Company and the Grantee
and the Grantee’s respective successors in interest.


12.    Severability. In the event any parts of this Agreement are found to be
void, the remaining provisions of this Agreement shall nevertheless be binding
with the same effect as though the void parts were deleted.


13.    Benefit. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their legal representatives, successors and assigns.


14.    Notices and Addresses. Unless the parties otherwise agree, all notices,
offers, acceptances and any other acts under this Agreement (except payment)
shall be done electronically through the E*TRADE management system.


15.    Governing Law. This Agreement and any dispute, disagreement, or issue of
construction or interpretation arising hereunder whether relating to its
effectiveness, its validity, the obligations provided herein or performance
shall be governed or interpreted according to the laws of Delaware without
regard to choice of law considerations.


16.    Entire Agreement. This Agreement constitutes the entire Agreement between
the parties and supersedes all prior oral and written agreements between the
parties hereto with respect to the subject matter hereof. Neither this Agreement
nor any provision hereof may be changed, waived, discharged or terminated
orally, except by a statement in writing signed by the party or parties against
which enforcement or the change, waiver discharge or termination is sought.


17.    Section or Paragraph Headings. Section headings herein have been inserted
for reference only and shall not be deemed to limit or otherwise affect, in any
matter, or be deemed to interpret in whole or in part any of the terms or
provisions of this Agreement.






18.    Stop-Transfer Orders.


4

--------------------------------------------------------------------------------






(a)    The Grantee agrees that, in order to ensure compliance with the
restrictions set forth in the Plan and this Agreement, the Company may issue
appropriate “stop transfer” instructions to its duly authorized transfer agent,
if any, and that, if the Company transfers its own securities, it may make
appropriate notations to the same effect in its own records.


(b)    The Company shall not be required (i) to transfer on its books any shares
of the Company’s common stock that have been sold or otherwise transferred in
violation of any of the provisions of the Plan or the Agreement or (ii) to treat
the owner of such shares of common stock or to accord the right to vote or pay
dividends to any purchaser or other Transferee to whom such shares of common
stock shall have been so transferred.


19.    Restrictive Covenants. The Grantee acknowledges and agrees that as part
of the consideration for this grant of Restricted Stock, in addition to the
covenants to which the Grantee is bound under the Employee Confidential
Information and Invention Assignment Agreement, during the Grantee’s employment
with the Company and its Subsidiaries and for the period of 12 months after the
Grantee’s termination of employment with the Company and its Subsidiaries for
any reason, the Grantee shall not, directly or indirectly, in any territory or
market in which the Company and its Subsidiaries does business, or to the
Grantee’s knowledge has plans to do business, render any services for any
organization, or engage in any business, that competes with the business of the
Company and its Subsidiaries. The Grantee further acknowledges and agrees that
the restrictions in this Section 19 are reasonable and appropriate means of
protecting the Company’s and its Subsidiaries’ proper interests, which will not
unreasonably interfere with the Grantee’s ability to make a living. The Grantee
acknowledges and agrees that any violation of this Section 19 by the Grantee may
cause the Company and its Subsidiaries irreparable harm, and therefore the
Grantee agrees that the Company will be entitled to seek extraordinary relief in
court, including but not limited to temporary restraining orders, preliminary
injunctions and permanent injunctions without the necessity of posting a bond or
other security, and in addition to, and without prejudice to, any other rights
or remedies that the Company may have for a breach of this Section 19.
    
20.    Exclusive Jurisdiction and Venue. Any action brought by either party
against the other concerning the transactions contemplated by or arising under
this Agreement shall be brought only in the state or federal courts of
Pennsylvania and venue shall be in Bucks County or appropriate federal district
and division. The parties to this Agreement hereby irrevocably waive any
objection to jurisdiction and venue of any action instituted hereunder and shall
not assert any defense based on lack of jurisdiction or venue or based upon
forum non conveniens.


[End of Agreement]
    


5